          Case 2:19-mj-00335-DBP Document 1 Filed 05/09/19 Page 1 of 5



JOHN W. HUBER, United States Attorney (#7226)
CARL D. LESUEUR, Assistant United States Attorney (#16087)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682
Email: carl.lesueur@usdoj.gov


                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


                                              )
IN RE APPLICATION OF THE                      )
UNITED STATES OF AMERICA FOR                  )                 2:19-mj-335 DBP
                                                      MISC. NO. ____
AN ORDER PURSUANT TO                          )
18 U.S.C. § 2703(d)                           )       Filed Under Seal
                                              )


                        APPLICATION OF THE UNITED STATES
                    FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits under seal this ex parte application for an Order pursuant to 18 U.S.C.

§ 2703(d). The proposed Order would require Verizion, a cellular service provider, located in

Bedminster, NJ, to disclose certain records and other information pertaining to the accounts

associated with certain telephone numbers as described in Part I of Attachment A. The records

and other information to be disclosed are described in Part II of Attachment A to the proposed

Order. In support of this application, the United States asserts:

                                    LEGAL BACKGROUND

         1.    Verizion is a provider of an electronic communications service, as defined in 18

 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

 Accordingly, the United States may use a court order issued under § 2703(d) to require
        Case 2:19-mj-00335-DBP Document 1 Filed 05/09/19 Page 2 of 5



Verizion to disclose the items described in Part II of Attachment A. See 18 U.S.C. §

2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

       2.    This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d).

Specifically, the Court is a district court of the United States that has jurisdiction over the

offense being investigated. See 18 U.S.C. § 2711(3)(A)(i)


       3.    A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that the

contents of a wire or electronic communication, or the records or other information sought, are

relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d).

Accordingly, the next section of this application sets forth specific and articulable facts

showing that there are reasonable grounds to believe that the records and other information

described in Part II of Attachment A are relevant and material to an ongoing criminal

investigation.

                                   THE RELEVANT FACTS

       4.    The United States is investigating bank fraud, wire fraud and a money laundering

conspiracy involving participants residing in and using bank accounts in Utah County in the

State of Utah. The investigation concerns possible violations of, inter alia, 18 U.S.C. §§ 1343,

1344, and 1956(h).

       5.    A woman and her daughter reported that she had sent multiple checks to

individuals in Utah. The woman indicated she sent the checks at the direction of a man she

met online who purported to be a European businessman. Investigation has revealed that these

same people have deposited checks from multiple women around the United States and the



                                                 2
        Case 2:19-mj-00335-DBP Document 1 Filed 05/09/19 Page 3 of 5



world. Nearly every one of the women appears to be a widow over the age of 65. The

perpetrators receive the money and rapidly move it between accounts and eventually overseas

to accounts in Nigeria. The activities are consistent with Nigerian based “romance scams,”

where perpetrators use false online personas to create relationships with victims and convince

them to send money under false pretenses to accounts controlled by money laundering

coconspirators who send the money back to Nigeria.

       6.    Multiple people residing in and maintaining bank accounts opened at branches in

Utah County have deposited checks from the same victims. They have engaged with

subsequent transactions with each other and moved the money to accounts in Nigeria.

       7.    The phone numbers that are the subject of this request are phone numbers that

were provided by the perpetrators to the banks where they opened their banks. The requested

records will help identify whom the perpetrators are coordinating with, and whether the

perpetrators have had direct contact with victims, or whether they rely upon coconspirators to

contact the victims.

                                  REQUEST FOR ORDER

       8.    The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Part II of Attachment A are

relevant and material to an ongoing criminal investigation. Specifically, these items will help

the United States to identify and locate the individual(s) who are responsible for the events

described above, and to determine the nature and scope of their activities. Accordingly, the

United States requests that Verizion be directed to produce all items described in Part II of

Attachment A to the proposed Order.




                                                3
        Case 2:19-mj-00335-DBP Document 1 Filed 05/09/19 Page 4 of 5



       9.    The United States further requests that the Order require Verizion not to notify

any person, including the subscribers or customers of the account(s) listed in Part I of

Attachment A, of the existence of the Order for a time period of one year. See 18 U.S.C. §

2705(b). This Court has authority under 18 U.S.C. § 2705(b) to issue “an order commanding a

provider of electronic communications service or remote computing service to whom a

warrant, subpoena, or court order is directed, for such period as the court deems appropriate,

not to notify any other person of the existence of the warrant, subpoena, or court order.” Id. In

this case, such an order would be appropriate because the attached court order relates to an

ongoing criminal investigation that is neither public nor known to all of the targets of the

investigation, and its disclosure may alert the targets to the ongoing investigation.

Accordingly, there is reason to believe that notification of the existence of the attached court

order will seriously jeopardize the investigation or unduly delay a trial, including by giving

targets an opportunity to flee or continue flight from prosecution, destroy or tamper with

evidence, change patterns of behavior, intimidate potential witnesses.

       10.   The United States further requests that the Court order that this application and

any resulting order be sealed until further order of the Court. As explained above, these

documents discuss an ongoing criminal investigation that is neither public nor known to all of




                                                4
        Case 2:19-mj-00335-DBP Document 1 Filed 05/09/19 Page 5 of 5



the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

                                                   Respectfully submitted,

                                                   JOHN W. HUBER
                                                   United States Attorney
                                                   For the District of Utah

       Dated: May 6, 2019
                                                   /s/Carl D. LeSueur
                                                   CARL D. LESUEUR
                                                   Assistant United States Attorney




                                               5
